In the
                     Court of Appeals
             Second Appellate District of Texas
                      at Fort Worth
                    ___________________________

                         No. 02-19-00254-CV
                    ___________________________

SSCP MANAGEMENT INC., SDHAROD ENTERPRISES, INC., APPLE TEXAS
   RESTAURANTS, INC., TEXAS APPLE, LLC; AND SRS REAL ESTATE
PARTNERS, LLC AND SRS NATIONAL NET LEASE GROUP, LP, Appellants

                                     V.

              SUTHERLAND PALUMBO, LLC, Appellee


                 On Appeal from the 43rd District Court
                        Parker County, Texas
                     Trial Court No. CV18-1720


             Before Wallach, J.; Sudderth, C.J.; and Gabriel, J.
                   Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      We have considered the “Agreed Motion to Dismiss SRS Real Estate Partners,

LLC and SRS National Net Lease Group, LP’s Appeal” filed by those appellants.

      It is the court’s opinion that the motion should be granted. We therefore grant

the motion and dismiss the appeal of appellants’ SRS Real Estate Partners, LLC and

SRS National Net Lease Group, LP. See Tex. R. App. P. 42.1(a)(1), 43.2(f). This case

shall hereafter be styled SSCP Management Inc., Sdharod Enterprises, Inc., Apple Texas

Restaurants, Inc., and Texas Apple, LLC v. Sutherland Palumbo, LLC.

      Costs of the appeal shall be paid by the party incurring the same, for which let

execution issue. See Tex. R. App. P. 43.4.



                                                       Per Curiam

Delivered: October 3, 2019




                                             2